798 F.2d 1415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wayne LAFOUNTAIN, Robert Harris, Plaintiffs-Appellants,v.MICHIGAN STATE INDUSTRIES, Robert Brown, Defendants-Appellees.
No. 86-1302.
United States Court of Appeals, Sixth Circuit.
July 21, 1986.

Before KENNEDY, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the appellant appealed on March 24, 1986, from the February 13, 1986, judgment of the district court.  A Rule 59(e), Federal Rules of Civil Procedure, motion was timely filed on February 24, 1986.  Rule 4(a)(4), Federal Rules of Appellate Procedure, provides that a timely Rule 59(e), Federal Rules of Civil Procedure, motion tolls the appeals period and that a notice of appeal filed before the disposition of the Rule 59(e) motion "shall have no effect.  A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion...."  A timely notice of appeal is mandatory and jurisdictional.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982);  Browder v. Director, Dep't of Corrections, 434 U.S. 257 (1978).  The Rule 59(e) motion was denied on April 25, 1986.  The March 24, 1986, notice of appeal is premature.


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction as premature.  Rule 9(d)(1), Rules of the Sixth Circuit.